internal_revenue_service index number department of the treasury washington dc person to contact telephone number refer reply to cc dom fi p 5-plr-107847-98 date - jul legend authority a b dear this replies to your ruling_request on behalf of the authority concerning the use of average_area_purchase_price limitations based upon more accurate and comprehensive data than that used to calculate the safe_harbor limitations published in revproc_94_55 1994_2_cb_716 the authority submitted data concerning sales of new single-family residences for certain metropolitan statistical areas and for all other plr-107847-98 areas for the 12-month_period from date to date the authority also submitted data concerning sales of existing single-family residences for certain metropolitan statistical areas and a county for the same period the data submitted conforms with the definitions for the nation’s metropolitan areas established in office of management and budget bulletin dated date and effective date based on the information submitted and representations made we conclude that the calculations submitted by the authority in the cases of new and existing single- family residences are based upon more accurate and comprehensive data than that used for calculating the limitations published in revproc_94_55 and may be used by the authority as provided by sec_6a_103a-2 of the temporary income_tax regulations accordingly the following are the new safe_harbor limitations for single-family residences justified by the documentation received statistical_area construction new a b cc d e f g h dollar_figure big_number big_number woescncene poeeeeeee big_number big_number big_number existing housing dollar_figure big_number big_number big_number big_number big_number big_number big_number wrt the figures approved above may be relied upon for a period of not more than months following the termination_date of the 12-month_period used by the authority to compute the average_area_purchase_price limitation for purposes of issuing mortgage credit certificates under sec_25 and qualified_mortgage bonds under sec_143 of the internal_revenue_code code except as specifically ruled above no opinion is expressed concerning the effect of this transaction under any section of the code including sec_143 this ruling is addressed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent 2f4 plr-107847-98 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely yours assistant chief_counsel financial institutions products bycy app cl met j kod timothy l jones assistant to the chief branch enclosure qps
